Citation Nr: 1002955	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
herniated nucleus pulposus (back condition).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety neurosis.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1953 and in April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and May 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.

In November 2008, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in February 2009 
when it was remanded for further development.

The Veteran originally filed a claim of entitlement to 
service connection for anxiety neurosis.  Although not 
claimed by the Veteran, the Board has recharacterized the 
issue on appeal as indicated above.  See Clemons v. Shinseki, 
23 Vet. App. 1, 4-5 (2009) (a claimant without medical 
expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current back condition is not related to 
the Veteran's active service.

2.  The Veteran's current acquired psychiatric disorder is 
not related to the Veteran's active service nor was any pre-
existing condition aggravated beyond the normal progression 
of the disease in service.


CONCLUSIONS OF LAW

1.  Residuals of a herniated nucleus pulposus were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  An acquired psychiatric disorder, to include anxiety 
neurosis, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim, of the appellant's and VA's respective duties for 
obtaining evidence, and the rating criteria or effective date 
provisions that are pertinent to the appellant's claim.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Warner Brown Hospital, Crossett Health Clinic, 
St. Vincent Infirmary, Dickson Orthopedic Center, Union 
Medical Center, Immanuel Preventive Medical Clinic, Arkansas 
Heart Hospital, and Drs. T.R., E.H., C.R., W.D., A.P., M.L., 
B.G., R.K., D.S., C.S., C.A., F.W.C., T.F., L.M., J.C.C., 
C.G.P., J.W., L.K., and G.E., and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The records associated with 
the Veteran's claim for Social Security Disability benefits 
have been obtained and associated with the claims folder.  
The appellant was afforded VA medical examinations in 2009.

The Board notes that in February 2009 the claims were 
remanded for the Veteran to be afforded VA medical 
examinations for etiology opinions to be rendered considering 
the evidence of record, including an opinion letter of Dr. 
G.E., dated in November 2000 and associated with the claims 
folder.  As noted above, pursuant to the Board's February 
2009 remand, the Veteran was scheduled for and underwent VA 
medical examinations in April 2009 and May 2009, and an 
opinion after consideration of the Veteran's claims folder 
was rendered in June 2009.  The Board notes that while the 
examiners indicated that they reviewed the entirety of the 
Veteran's claims folder, they did not specifically address 
the opinion letter of Dr. G.E., dated in November 2000.  The 
Board finds that the detail of the examiners' reports 
indicates that they reviewed the claims file and evidence 
pertinent to their opinions.  See D'Aries v. Peake, 22 Vet. 
App. 97, 106 (2008) (holding that it is not necessary for a 
VA medical examiner to specify that he has read the entire 
claims file where it is clear from the report that he has 
done so and is familiar with the claimant's extensive medical 
history).  As such, the Board finds that there has been 
substantial compliance with the Board's February 2009 remand 
and that it is appropriate to proceed with adjudication of 
the Veteran's claims.  See 38 C.F.R. § 3.655; Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

A Veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  A pre-existing 
injury or disease is considered to have been aggravated by 
active service if there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears 
the burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, 
aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Back Condition

The Veteran seeks entitlement to service connection for a 
back condition.  The Veteran contends that he injured his 
back in service lifting heavy canisters.  The Veteran has 
indicated that the disorder approximately began in April 
1952.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any back condition.  
The report of a medical history given by the Veteran in 
December 1953 for the purpose of separation from his first 
period of service shows that he denied having arthritis, 
rheumatism, or bone or joint deformity.  He stated that his 
health was good.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
spine was normal.

A medical history given by the Veteran in April 1954 for the 
purpose of enlistment in his brief second period of service 
does not contain any mention of a back injury during the 
first period of service.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
spine was normal.  A service medical board report dated later 
in April 1954 reflects that he was found to be unfit for 
service due to a pre-existing eye injury; however, there is 
no mention of a back disorder.  

Subsequent to service, the Veteran was treated at Warner 
Brown Hospital in June 1959 for back pain since January 1959.  
The Veteran was diagnosed with a protruding nucleus pulposis.  
The records reflect that the Veteran was treated for "Pain 
in back since injury 28 Jan 1959."  It was noted that he had 
jerked his back on that date, and had been unable to lift a 
shovel after that.  The record contains no mention of his 
period of service which ended approximately five years 
earlier.  

The Veteran was treated for a back and hip injury suffered at 
his place of employment in June 1966.  The Veteran was 
treated for complaints of back pain at Crossett Hospital in 
July 1966.  The results of an X-ray examination of the lumbar 
spine were normal.

The Veteran was granted a Workmen's Compensation award due to 
his back injury.  

The Veteran was treated for a back condition by Dr. E.H. from 
July 1966 to December 1967.  The Veteran reported that he 
sustained a lifting injury while working for Georgia-Pacific 
Chemical Company in June 1966.  Dr. E.H. diagnosed the 
Veteran with a resolving lumbar disc strain in August 1966.  
It was also noted that he had a previous back injury in 1960 
when he was working in oil fields and was pulling a pipe from 
a well.  It was noted that he was off work for six months and 
had received disability payments.  The treatment records do 
not contain any references to a back injury in service.  

The Veteran was examined by Dr. F.W.C. in February 1967.  
However, Dr. F.W.C. noted that all of the examinations of the 
Veteran's back were "entirely negative."  Subsequently, in 
a letter from Dr. F.W.C., dated in August 1967, the Veteran 
was diagnosed with low back syndrome; however, Dr. F.W.C. did 
not relate the Veteran's condition to the Veteran's active 
service and only discussed the Veteran's post-service injury.

The Veteran was treated for a back condition from March 1967 
to May 1967 by Dr. T.F.  The Veteran reported that he had 
injured his back at work in June 1966.  Dr. T.F. diagnosed 
the Veteran with lumbar disc syndrome; however no opinion was 
rendered regarding the etiology of the Veteran's condition.

In a letter dated in July 1969, the Veteran was reported to 
have been treated continuously for a back condition since 
1966 by Dr. C.R. 

In August 1969 the Veteran underwent a private examination by 
Dr. J.C.C.  The Veteran reported that he injured his back 
when he picked up a cement slab "several years ago."  After 
examination, the Veteran was diagnosed with possible cervical 
and lumbar disc disease; however, no opinion was rendered 
regarding the etiology of the conditions.

In January 1970 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The Veteran reported that his 
primary problem was the back.  The diagnosis was residuals of 
herniated nucleus pulposis, lumbar area, mild.  

In April 1971 the Veteran was afforded a VA C&P examination.  
An X-ray examination did no reveal any narrowing of the 
interspaces or other organic pathology.  The diagnosis was 
degenerative disc disease by history.  

In a letter dated in November 1972 Dr. L.K., a private 
physician, reported that the Veteran indicated that he was in 
relatively good health until he had a back injury in 1966.  
Dr. L.K. diagnosed the Veteran with back pain of unknown 
etiology.

In November 1973 the Veteran underwent a private examination 
by Dr. B.G. in conjunction with a claim for Social Security 
Disability benefits.  After examination, the Veteran was 
noted to have a normal range of motion of his lumbar spine 
and that a direct examination of the back was negative.  X-
rays were noted to be normal for his lumbosacral spine.  Dr. 
B.G. reported that he was unable to correlate his physical 
findings and X-ray findings with any traumatic item such as 
fractures.  Dr. B.G. stated that the Veteran could very well 
have ruptured a disc but it showed no lateralizing signs.  
Dr. B.G. did not render an opinion regarding the etiology of 
the Veteran's condition.

In January 1983 the Veteran underwent a private examination 
at the Immanuel Preventative Medicine Clinic in conjunction 
with a claim for Social Security Disability benefits.  The 
Veteran reported that while working for Georgia-Pacific in 
1966 the Veteran developed severe lower back problems after 
throwing concrete blocks from the top of a building.  After 
examination the Veteran was diagnosed with history of lumbar 
strain with continuing lumbar-sacral problems, degenerative 
disc disease of the cervical spine, and probable 
osteoarthritis of the entire spine.  X-rays of the lumbar 
spine were reported to be normal.  No opinion was rendered 
regarding the etiology of the Veteran's condition.

The Veteran presented testimony in support of his claims 
during a hearing held at the RO in September 1994.  The 
testimony was to the effect that he developed hip and back 
symptoms in service.  He recounted that he received heat 
treatments and rest and that he was sure that it got a little 
better, but that he did not remember how much better.  He 
remembered that it did improve enough so that he was able to 
return to duty. 

The Veteran has consistently complained of and been treated 
for his back condition by the VA since July 1997.  A VA 
record dated in February 1998 shows that the Veteran reported 
that he had back pain for about forty years.  The Board notes 
that this history places the date of onset as being in 1958, 
several years after separation from service.  A different VA 
treatment record dated in April 2001 reflects that the 
Veteran reported that his back pain was of 50 years duration 
with onset in Germany in 1953.  He indicated that he did not 
recall what happened, but a friend said that they kept a 
gasoline truck from exploding by throwing cans of gasoline 
off it as it was burning.  The record does not contain any 
medical opinion relating the Veteran's current back problems 
to service.

The Veteran submitted a letter from Dr. A.P., received in May 
1998, which stated that "I regret that I really cannot give 
you an opinion with regards [sic] to his current back 
complaints and problems in the service."

The Veteran submitted a statement dated in February 1999 from 
K.L.S.  In the statement, K.L.S. reported that he remembered 
that in 1953 he and the Veteran were removing cans of 
gasoline from a burning truck and that this resulted in both 
of them being sore for some time.  He said that the Veteran 
had spent some time on "slack duty" easing the problem.  He 
further stated that this, along with heavy lifting and 
sleeping on frozen ground, may have injured their backs.  

In written statements and during personal hearings, the 
Veteran reported that he was injured in service and has had 
back problems since.  He has also reported that almost every 
doctor has said his current problems started from an old 
injury in service.  He states that he was not told what was 
wrong when he sought treatment in service but he was given 
heat treatments and medication.
 
In a November 2000 letter, Dr. G.E. indicated that the 
Veteran's back pain was associated with his active service; 
however, Dr. G.E. did not provide any rationale for his 
opinion.

In May 2009 the Veteran was afforded a VA C&P examination and 
in June 2009 the VA examiner rendered an opinion regarding 
the etiology of the Veteran's back condition after reviewing 
the Veteran's claims folder.  After examination, the Veteran 
was diagnosed with chronic lumbar sprain with spondylosis in 
L5-S1, degenerative disc disease, and history of left leg 
claudication.  The examiner rendered the opinion that the 
Veteran's back condition was less likely as not related to 
the Veteran's active service based upon a lack of any 
evidence of complaint of or treatment for any back condition 
in service and the lack of any evidence of any complaints of 
any back pain until 1959 and 1960.  The examiner stated that 
the first complaints of back pain in the claims folder were 
associated with treatment for an injury the Veteran sustained 
while working in the oil fields after separation from 
service.

In light of the evidence, the Board finds that entitlement to 
service connection for a back condition is not warranted.  
The Veteran is currently diagnosed with a back condition and 
his medical records reveal that the Veteran has consistently 
complained of and has been treated for a back condition since 
1959.  

The Board acknowledges that Dr. G.E., in a letter dated in 
November 2000, associated the Veteran's current back pain 
with the Veteran's active service.  However, the examiner 
failed to provide any rationale for his opinion.  Therefore, 
the Board affords this opinion no probative weight.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
After examination of the Veteran and the Veteran's entire 
claims folder in May 2009, a VA examiner rendered the opinion 
in June 2009 that the Veteran's back condition was less 
likely than not related to any incident in the Veteran's 
active service.  The examiner provided the rationale that the 
Veteran's service treatment records do not reveal any 
indication of any back complaint or treatment.  In addition, 
the examiner noted that the Veteran's post service treatment 
records did not reveal any complaints of a back condition 
until 1959 when the Veteran reported injuring his back while 
working in the oil fields.  As the VA examiner provided a 
rationale for his opinion based upon examination of the 
Veteran and a complete review of the claims folder, the Board 
affords the VA examination substantial probative weight.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  As such, 
entitlement to service connection for residuals of herniated 
nucleus pulposus (back condition) must be denied.

The Board has considered the Veteran's statements that he was 
injured in service and that his symptoms continued 
thereafter.  However, the Board notes that upon examination 
at separation from service in 1953 and upon separation from 
service in 1954 for an eye condition, the Veteran was not 
noted to have any back conditions.  Moreover, the Board finds 
his statements are not credible in light of the medical 
records beginning in the late 1950s which show complaints of 
back problems related to post-service injuries with no 
mention made of an injury in service.  In addition, the 
Veteran, in pursuit of Worker's Compensation and Social 
Security Disability benefits, associated his back condition 
with a post-service work place accident in 1966.  The 
statements made by the Veteran in the course of seeking 
contemporaneous medical treatment are the statements that the 
Board finds credible rather than statements made thereafter 
in connection with claims for VA benefits.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of herniated nucleus pulposus (back condition), 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety neurosis.  
The Veteran's service treatment records reveal that the 
Veteran was noted, upon examination at entry to active 
service in January 1952, to have a mild anxiety state.  
However upon subsequent examination at separation from active 
service in December 1953, examination at entry to active 
service in April 1954, and examination by medical board at 
separation from active service in April 1954, the Veteran was 
not noted to have any psychiatric conditions.  The Veteran 
was not noted to be otherwise diagnosed with or treated for 
any psychiatric disorder in service.

In September 1969, Dr. W.D., a private physician, diagnosed 
the Veteran with hypochondriacal personality; however, the 
physician did not render an opinion regarding the etiology of 
the condition.

In January 1970 the Veteran was afforded a VA C&P 
examination.  Upon examination, the Veteran was noted to have 
evidence of a mild neurosis.  The Veteran was diagnosed with 
anxiety neurosis; however, no opinion was rendered regarding 
the etiology of the Veteran's anxiety neurosis.

In January 1970 the Veteran underwent a private psychiatric 
examination.  After examination, Dr. C.G.P. diagnosed the 
Veteran with anxiety neurosis and psychophysiological 
musculo-skeletal reaction.  However, the physician did not 
render an opinion regarding the etiology of the Veteran's 
conditions.

In a letter dated in December 1970, Dr. W.D, a private 
physician, noted that the Veteran indicated in September 1969 
that he did not have any nervous or mental disability.  The 
physician diagnosed the Veteran with hydronephrosis, chronic 
and severe, with severe hypocondriacal features.  The 
physician rendered the opinion that the condition began 
around January 1967.

In November 1972 the Veteran underwent a private psychiatric 
examination performed by Dr. M.L.  After examination, Dr. 
M.L. diagnosed the Veteran with hypochondriacal neurosis; 
however, the physician did not render an opinion regarding 
the etiology of the condition.

In November 1972 the Veteran underwent a private psychiatric 
examination performed by Dr. L.K.  After examination, Dr. 
L.K. diagnosed the Veteran with transient adjustment reaction 
of adulthood secondary to back injury and possible mixed 
anxiety and depressive reaction; however, the physician did 
not render an opinion regarding the etiology of the 
conditions.

In a letter dated in October 1973, Dr. M.L., a private 
physician, commented upon the Veteran's psychiatric history.  
After examination, the Veteran was diagnosed with 
hypochonriacal neurosis; however, no opinion regarding the 
etiology of the condition was rendered.

In January 1983 the Veteran underwent a private psychiatric 
examination performed by Dr. R.K.  After examination the 
Veteran was diagnosed with mild generalized anxiety disorder; 
however, no opinion was rendered regarding the etiology of 
the condition.

In January 1983 the Veteran underwent a private medical 
examination at the Immanuel Preventive Medical Clinic.  After 
examination the Veteran was diagnosed with a history of 
hypochrondical neurosis; however, no opinion was rendered 
regarding the etiology of the condition.  In September 1983 
the Veteran was diagnosed with conversion neurosis by Dr. 
C.S.; however, no opinion was rendered regarding the etiology 
of the condition.  In October 1983, Dr. C.A., a private 
physician, diagnosed the Veteran with moderate depressive 
reaction; however, no opinion was rendered regarding the 
etiology of the condition.

In a November 2000 letter, Dr. G.E. indicated that the 
Veteran's military service was a "passive participant for 
his anxiety could have been caused by any set of 
circumstances that would collapse his defenses."  Dr. G.E. 
also indicated that the Veteran's anxiety neurosis was due to 
his military service.  The Board notes that the medical 
opinion of Dr. G.E. is internally inconsistent as it 
indicates both that the Veteran's current anxiety neurosis 
was caused by his military service and could have been caused 
by a number of different circumstances.

In April 2009 the Veteran was afforded a VA C&P examination.  
After examination, the Veteran was diagnosed with anxiety 
disorder, not otherwise specified.  The examiner rendered the 
opinion that the Veteran's current anxiety is a continuation 
of the anxiety that has been noted throughout the Veteran's 
history.  In addition, the examiner rendered the opinion that 
it represented the natural course of progression for this 
anxiety disorder and is less likely as not exacerbated or 
caused by the Veteran's active service.  The examiner stated 
that the anxiety appeared to be a longstanding personality 
trait and could actually be diagnosed as a personality 
disorder.  The examiner indicated that no other diagnoses 
were applicable.

In light of the evidence, the Board finds that entitlement to 
service connection for an acquired psychiatric disorder, to 
include anxiety neurosis, is not warranted.  The Veteran is 
currently diagnosed with anxiety disorder and was noted upon 
entrance into active service to have a mild anxiety state.  
The Board notes that the Veteran was nonetheless found to be 
fit for service.  After subsequent in service examinations 
and separation examinations the Veteran was not noted to have 
any psychiatric disorders nor were there any complaints of 
symptoms of anxiety.  After separation from service, the 
Veteran was first noted to be diagnosed with a psychiatric 
disorder in September 1969, more than 15 years after 
separation from service.  This is significant evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The Board acknowledges that in a letter, dated in November 
2000, Dr. G.E., a private physician, indicated that the 
Veteran's psychiatric disorder was due to service.  However, 
in the same opinion letter, Dr. G.E. states that it could 
have been due to "any set of circumstances that would 
collapse his defenses."  The Board notes that the weight of 
a medical opinion is diminished where that opinion is 
ambivalent based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  Therefore, the Board affords this 
opinion minimal probative weight.  After examination in April 
2009, a VA examiner rendered the opinion that the Veteran's 
current anxiety is a continuation of the anxiety that has 
been noted throughout the Veteran's history, that it 
represented the natural course of progression for this 
anxiety disorder, and that it is less likely as not 
exacerbated or caused by the Veteran's active service.  As 
this examination is not ambivalent, the Board affords this 
opinion substantial probative weight.  The Board notes that 
as a mild anxiety state was noted upon entry into active 
service, the Veteran may have had a pre-existing condition 
and, therefore, would not be afforded the presumption of 
soundness.  However, as there is no evidence of complaint, 
diagnosis, or treatment for any psychiatric disorder in 
service and the preponderance of the evidence reveals that 
the Veteran's current psychiatric disorder is not due to or 
exacerbated by the Veteran's active service, entitlement to 
service connection for an acquired psychiatric disorder must 
be denied regardless of whether it was noted upon entrance to 
active service.

The Veteran testified that he had problems after returning 
from service and possibly before.  However, there is no 
competent evidence linking a current psychiatric disability 
to service or the Veteran's nonspecific reports of problems.  
Accordingly, his testimony is outweighed by the probative 
evidence of record which instructs that a current psychiatric 
problem was not exacerbated by or incurred in service.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for an acquired psychiatric disorder, to include anxiety 
neurosis, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of herniated 
nucleus pulposus (back condition) is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety neurosis, is denied.


REMAND

In July 2008 and March 2009, the Veteran expressed his 
disagreement with the RO's denial of his claim of entitlement 
to service connection for asbestosis.  To date, the RO has 
not issued the Veteran a Statement of the Case (SOC) with 
respect to this claim.  Under the circumstances, the Board 
has no discretion and is obliged to remand this issue to the 
RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 
433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must issue the Veteran an SOC 
with respect to his claim seeking service 
connection for asbestosis to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.  The RO should allow the 
appellant the requisite period of time 
for a response.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


